OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on June 26, 1962, and maintains an office for the practice of law in Buffalo. The Grievance Committee filed a petition charging respondent with acts of professional misconduct, including neglecting client matters. Respondent filed an answer denying material allegations of the petition, and a referee was appointed to conduct a hearing. Prior to the hearing, the parties executed a stipulation resolving all outstanding factual issues. Based upon the stipulation, the Referee has filed a report, which the Grievance Committee moves to confirm. Respondent does not oppose the motion, and he appeared before this Court and submitted matters in mitigation.
Respondent admits that, with respect to three clients, he failed to complete the work for which he was retained, failed to communicate with those clients or to respond to numerous inquiries from one client regarding the status of his case, and failed to deliver the property of one client to that client in a prompt manner despite numerous requests for such property by that client. Additionally, respondent admits that from June through September 2009, he failed to respond to several requests for information from the Grievance Committee regarding complaints filed by clients.
We conclude that respondent has violated the following Disciplinary Rules of the Code of Professional Responsibility and Rules of Professional Conduct:
DR 1-102 (a) (5) (22 NYCRR 1200.3 [a] [5]) and Rules of Professional Conduct (22 NYCRR 1200.0) rule 8.4 (d)—engaging in conduct that is prejudicial to the administration of justice;
DR 1-102 (a) (7) (22 NYCRR 1200.3 [a] [7]) and rule 8.4 (h) of the Rules of Professional Conduct (22 NYCRR 1200.0)—engag-ing in conduct that adversely reflects on his fitness as a lawyer;
DR 2-110 (a) (2) (22 NYCRR 1200.15 [a] [2])—withdrawing from employment without taking steps to the extent reasonably practicable to avoid foreseeable prejudice to the rights of the client;
DR 6-101 (a) (3) (22 NYCRR 1200.30 [a] [3])—neglecting a legal matter entrusted to him;
DR 7-101 (a) (2) (22 NYCRR 1200.32 [a] [2])—intentionally failing to carry out a contract of employment entered into with a client for professional services; and
*236DR 9-102 (c) (4) (22 NYCRR 1200.46 [c] [4])—failing to pay or deliver to a client or third person in a prompt manner as requested by the client or third person the funds, securities or other properties in his possession that the client or third person is entitled to receive.
We have considered the matters submitted by respondent in mitigation, including the steps taken by him to ensure that the misconduct does not recur. Additionally, we have considered respondent’s expression of remorse. After consideration of all of the factors in this matter, we conclude that respondent should be censured.
Centra, J.P., Peradotto, Lindley and Green, JJ., concur.
Order of censure entered.